DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1, 3-4, 6-9 and 11 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Nagashima (JP 10-045422, rejection using English translation).
Regarding claims 1, 3 and 4: Nagashima teaches a glass having a strain point more than 720oC and has a composition in wt%, 61.6 SiO2, 20.5% Al2O3, 0% B2O3, 4.2% MgO, 10.8% SrO, and 2.9%CaO (see Example 9 wherein the glass is shown in mol% in Table 1 and wt% in Table 4).  
Regarding claims 6-8 and 9: Given that Nagashima’s glass has the same composition claimed, one having ordinary skill would reasonably conclude the same properties (MPEP 2112). 
Regarding claim 11: Claim 11 is an intended use claim and it has been held by the courts that in such claims, as long as the prior art is capable such use, the claim will be . 

2.	Claim(s) 1, 6-11 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Nagai (US Pub 20120149544).
Regarding claims 1 and 6: Nagai teaches a glass having a strain point of more than 720oC, has a composition when converted to wt%, meeting that claimed and has a specific modulus as claimed (see Examples in Table 1). For example, Nagai’s Example 6 in Table 1 has a composition converted to wt% of 65.1% SiO2, 19.2%Al2O3, 0%B2O, 3.2%MgO, 4.4%CaO and 8.1% SrO, a strain point of 750oC and a specific modulus (87/2.54) of 34.3.
Regarding claims 7-8 and 9: Given that Nagai’s glass has the same composition claimed, one having ordinary skill would reasonably conclude the same properties (MPEP 2112). 
Regarding claim 10: Nagai’s glass has a flat sheet shape and is made by downdraw fusion molding (see 0001). It is noted for the record that downdraw fusion molding is well understood in the art to be forming glass by overflowing two sheets of glass and then joining the surfaces as claimed.
Regarding claim 11: Claim 11 is an intended use claim and it has been held by the courts that in such claims, as long as the prior art is capable such use, the claim will be met. In the instant case, as Nagai’s glass is the same as claimed, one having ordinary skill would reasonably conclude the same capabilities of use (MPEP 2112). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (JP 10-045422 rejection using English translation) as applied to claim 1 above.
Regarding claims 2 and 5: As discussed, Nagashima’s glass has a composition in wt%, 61.6 SiO2, 20.5% Al2O3, 0% B2O3, 4.2% MgO, 10.8% SrO, and 2.9%CaO. 
Although Nagashima’s glass composition fails to include 0.1-4% BaO as required by claim 2 or 0.001-1% SnO2 as required by claim 5, as Nagashima does teach that less than 1% BaO and 5% or less SnO2 can be added as desired (see 0022 and 0025 in translation), it would have been obvious to one having ordinary skill at the time of invention to include less than 1%BaO and 5% or less SnO2 with a reasonable expectation of success.
The ranges of BaO and SnO2 overlap those claimed. As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Nagashima’s workable ranges (MPEP 2144.05). 

10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima (JP 10-045422 rejection using English translation) as applied to claim 1 above in view of Nagai (US Pub 20120149544).
As discussed, Nagashima teaches the glass of claim 1. Nagashima’s glass will be a flat sheet shape (see Nagashima’s disclosure of forming through float process in par. 0031-0032) but they fail to teach overflow-joined surfaces as claimed. However, Nagashima does not exclude this either. Instead, Nagashima only generally teaches an alkali free glass with a strain point above 700oC used for displays.
As Nagai, who similarly teaches an alkali free glass with a strain point above 700oC used for displays, discloses that such glasses can be made by float or downdraw fusion molding (see 0001), it would have been obvious to one having ordinary skill at the time of invention to modify Nagashima to include their glass being made by downdraw fusion molding to obtain a desirable glass.
It is noted for the record that downdraw fusion molding is well understood in the art to be forming glass by overflowing two sheets of glass and then joining the surfaces as claimed.

5.	Claims 2-4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagao (US Pub 20120149544) as applied to claim 1 above.
Regarding claims 2 and 5: As discussed, Nagai’s Example 6 in Table 1 has a composition converted to wt% of 65.1% SiO2, 19.2%Al2O3, 0%B2O, 3.2%MgO, 4.4%CaO and 8.1% SrO. 

As overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose any values, as well as ratios obtained by said values, within Nagai’s workable ranges (MPEP 2144.05). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/           Primary Examiner, Art Unit 1784